Citation Nr: 1634736	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  08-28 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for obesity, to include as secondary to service-connected lumbosacral strain with mild bulging disc (a back disability) and/or depressive disorder.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to obesity.

3.  Entitlement to service connection for hypertension, to include as secondary to obesity.

4.  Entitlement to service connection for congestive heart failure, to include as secondary to obesity and/or hypertension.

5.  Entitlement to service connection for sleep apnea, to include as secondary to obesity.

6.  Entitlement to service connection for lymphedema, to include as secondary to obesity.

7.  Entitlement to special monthly compensation (SMC) based on the need for the aid and attendance of another.

8.  Entitlement to an effective date prior to September 29, 2009, for the award of a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served as a member of the United States National Guard, and his service predominantly consists of monthly periods of inactive duty for training, dating from 1983 to 1988.  The Veteran also served on active duty for training from April 1, 1984 to July 6, 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

This matter has been repeatedly remanded by the Board.  Most recently, in July 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to SMC based on the need for the aid and attendance of another, and entitlement to an effective date prior to September 29, 2009, for the award of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is service connected for lumbosacral strain with mild bulging disc and depressive disorder.

2.  The Veteran has current diagnoses of obesity, diabetes mellitus, hypertension, congestive heart failure, sleep apnea, and lymphedema.

3.  Obesity is proximately due to the service-connected back disability and depressive disorder.

4.  Diabetes mellitus, hypertension, sleep apnea, and lymphedema are proximately due to the service-connected obesity.

5.  Congestive heart failure is proximately due to the service-connected hypertension associated with the service-connected obesity.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for obesity have been met.  38 U.S.C.A. §§ 1101, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for lymphedema have been met.  38 U.S.C.A. §§ 1101, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

6.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for congestive heart failure have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The claims of service connection for obesity, diabetes mellitus, hypertension, congestive heart failure, sleep apnea, and lymphedema have been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes adjudicated herein (grant of service connection for obesity, diabetes mellitus, hypertension, congestive heart failure, sleep apnea, and lymphedema), no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist as to the issues of obesity, diabetes mellitus, hypertension, congestive heart failure, sleep apnea, and lymphedema is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Obesity, Diabetes Mellitus, Hypertension, Congestive Heart Failure, Sleep Apnea, and Lymphedema

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, diabetes mellitus, hypertension, and congestive heart failure (as cardiovascular renal disease) are "chronic diseases" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Obesity, sleep apnea, and lymphedema are not chronic diseases, and the presumptive service connection provisions do not apply.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, hypertension, and congestive heart failure (as cardiovascular renal disease), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that obesity is secondary to the service-connected back disability and depressive disorder, and that the diabetes mellitus, hypertension, congestive heart failure, sleep apnea, and lymphedema are secondary to the obesity.  As the Board is granting service connection based on secondary service connection (adjudicated below), the additional theories of direct service connection and presumptive service connection for a chronic disease (diabetes mellitus, hypertension, and congestive heart failure (as cardiovascular renal disease)) are rendered moot because there remain no questions of law or fact as to the fully granted issues; therefore, the direct and presumptive service connection theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).  As stated above, to prevail on the issue of secondary service causation, the record must show competent evidence of (1) a current disability, (2) a service-connected disability, and (3) a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.

After a review of all the evidence, the Board first finds that the evidence shows current disabilities of obesity, diabetes mellitus, hypertension, congestive heart failure, sleep apnea, and lymphedema.  See February 2013 VA Problem List.

The Board next finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's obesity is proximately due to the service-connected back disability and/or depressive disorder, and whether the diabetes mellitus, hypertension, congestive heart failure, sleep apnea, and lymphedema are proximately due to the obesity.  In this regard, in a December 2007 rating decision, the RO granted service connection for a back disability, and in a January 2011 rating decision, the RO granted service connection for depressive disorder as associated with the service-connected back disability.

Evidence favorable to the claims includes a September 2014 medical opinion from A.C., a registered nurse.  In the letter, A.C. indicated that, after a review of the Veteran's entire claims file and based on her education, training, and experience, in her opinion, the Veteran's service-connected low back condition and depression more likely than not contributed to his physical and psychological limitations, which at least as likely as not caused obesity.  A.C. explained that the Veteran has suffered from back pain for years as a result of his service-connected back condition, and there are multiple emotional problems associated with pain, such as unhealthy coping strategies.  A.C. further opined that, given the long-standing nature of the Veteran's chronic low back pain due to the service-connected back condition, the extensive body of (medical) literature demonstrating a cause and effect relationship between depression and poor lifestyle choices, obesity as a major risk factor for diabetes, hypertension, sleep apnea, and lvmphedema, and the Veteran's statements indicated that he would eat to take his mind off his pain, and that activity worsened his pain, it is at least as likely as not that the Veteran's sedentary lifestyle secondary to the service-connected back condition, which causes back pain and the service-connected depression, significantly contributed to the Veteran's obesity, and subsequently contributed to the onset of the diabetes, hypertension, sleep apnea, and lymphedema.  As to the congestive heart failure, A.C. opined that the Veteran's congestive heart failure is at least as likely as not caused by hypertension.  A.C. explained that uncontrolled hypertension causes increased pressure in the blood vessels, which causes the heart to pump harder and over time, causes the heart to increase in size and become weaker, resulting in congestive heart failure.

The Board finds that A.C.'s medical opinions regarding the etiology of the Veteran's obesity, diabetes mellitus, hypertension, congestive heart failure, sleep apnea, and lymphedema to be probative.  A.C.'s opinion is competent and probative medical evidence because it is factually accurate, as it appears A.C. had knowledge of the relevant evidence in this case, relied on accurate facts, and gave fully articulated opinions with adequate rationales for the conclusions based on medical principles.

The Board acknowledges the November 2015 and December 2015 addendum medical opinions (obtained pursuant to the July 2015 Board Remand).  However, neither the November 2015 VA examiner nor the December 2015 VA examiner provided an adequate opinion as to whether the service-connected back disability aggravated the claimed conditions (obesity, diabetes mellitus, hypertension, congestive heart failure, sleep apnea, and lymphedema).  Indeed, the lack of an adequate medical opinion addressing the issue of aggravation of the obesity, diabetes mellitus, hypertension, congestive heart failure, sleep apnea, and lymphedema by the service-connected back disability is at least part of the basis for which the appeal was remanded in the July 2015 Board Remand.  In this regard, a Board remand confers upon an appellant the right to substantial compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As such, there is no other competent medical opinion of record against the claims that adequately addresses the etiology of the Veteran's obesity, diabetes mellitus, hypertension, congestive heart failure, sleep apnea, and lymphedema.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for obesity, as secondary to the service-connected back disability and depressive disorder, and 

service connection for diabetes mellitus, hypertension, congestive heart failure, sleep apnea, and lymphedema, as secondary to the (now) service-connected obesity, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for obesity, as secondary to service-connected lumbosacral strain with mild bulging disc and depressive disorder, is granted.

Service connection for diabetes mellitus, type II, as secondary to service-connected obesity, is granted.

Service connection for hypertension, as secondary to service-connected obesity, is granted.

Service connection for congestive heart failure, as secondary to service-connected hypertension, is granted.

Service connection for sleep apnea, as secondary to service-connected obesity, is granted.

Service connection for lymphedema, as secondary to service-connected obesity, is granted.



REMAND

SMC for Aid and Attendance, and Earlier Effective Date for a TDIU

VA examination reports from December 2015 have been associated with the electronic file and have not been considered by the AOJ in the first instance.  Nor has the Veteran or his representative waived AOJ consideration of this evidence in the first instance as it pertains to the SMC and earlier effective date issues.  See 38 C.F.R. § 20.1304 (c) (2015).  When evidence is received after the transfer of a case to the Board, as is the case here, the Board will determine what action is required with respect to the additional evidence.  38 C.F.R. § 19.37 (b) (2013).  Under 38 C.F.R. § 20.1304 (c) (2015), any pertinent evidence submitted following certification of an appeal to the Board must be referred to the AOJ for review, "unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral."  38 C.F.R. § 20.1304 (c).  Here, as mentioned above, the procedural right of initial AOJ review of the additional evidence regarding the SMC and earlier effective date claims has not been waived by the appellant or his representative, and the new pertinent evidence does not guarantee that the benefits sought (SMC for aid and attendance, and earlier effective date for a TDIU) may be fully allowed on appeal without such referral.  Id.  For these reasons, the Board must remand this matter for AOJ consideration of this evidence and for issuance of a Supplemental Statement of the Case reflecting such consideration.

Accordingly, the issues of entitlement to SMC based on the need for the aid and attendance of another, and entitlement to an effective date prior to September 29, 2009, for the award of a TDIU are REMANDED for the following actions:

After implementing the Board's decision to grant service connection for obesity, diabetes mellitus, hypertension, congestive heart failure, sleep apnea, and lymphedema, and after accomplishing any additional notification and/or development, readjudicate the issues of entitlement to SMC based on the need for the aid and attendance of another, and entitlement to an effective date prior to September 29, 2009, for the award of a TDIU in light of all the evidence of record, specifically including review of the December 2015 VA examinations and medical opinions associated with the electronic record after the November 2013 and November 2015 Statements of the Case.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


